Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 10, 12, 14-15 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Note
In claim 15, line 8, Applicant did not make the corresponding deletion of “is unpreloaded” similar to every other deletion of the words in claims 10 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2018/0119737 A (Kjellnes et al. hereinafter).
For claim 10, teaches a vertical rotating system, comprising: a first vertical shaft 110  to rotate about a central axis 300 of the first vertical shaft, wherein the first vertical shaft and oriented such that the gravitational force is substantially parallel to the first vertical shaft; a first impeller section 308 coupled to the first vertical shaft and configured to rotate in a first direction; a stator surrounding the first vertical shaft; and a plurality of bearing pads 120-128 that extend circumferentially about the first vertical shaft, wherein the plurality of bearing pads couple to the stator with a respective pivot connector of a plurality of pivot connectors, and wherein the plurality of bearing pads are configured to direct a force created by rotation of the first vertical shaft 110 in a fluid to load the first vertical shaft, wherein the plurality of bearing pads 120-128 are equally sized and comprise a first bearing pad 120, a second bearing pad 122 and a third bearing pad 126, wherein the first bearing pad 120 is circumferentially offset from the second bearing pad 122 by a first distance, and the second bearing pad 122 is circumferentially  offset from the third bearing pad 126 by a second distance, wherein the first distance and the second distance are different, and wherein a difference between the first distance and the second distance is configured to direct the force of a fluid to load the first vertical shaft. The Kjellnes et al. bearing system has a plurality of bearing pads (FIG. 1) coupling to a stator with pivot connectors 130-138, and wherein the plurality of bearing pads are configured to direct a force created by rotation of the shaft 110 to load the first vertical shaft 110.  Note, the collective disclosure of Kjellnes et al. with the magnetic means will result in the bearing  pads at least partly directing a force created by the rotation of the shaft, to load the shaft. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0119737 A (Kjellnes et al. hereinafter) as applied to claim 10 above, and further in view of United  States Patent Application Publication No. 2017/0130730 A1 (Torkildsen hereinafter).
Kjellnes et al. appears to only show one shaft and not a second vertical shaft with a corresponding impeller section, rotating in a direction opposite than the first direction.  
Torkildsen is another example of a similar vertical shaft compressor.  To increase pumping capacity, two motors 240, 250 are used along with corresponding shafts 244, 254 and impellers sections 342, 352.   See paragraph 0032.
Because Kjellnes et al. and Torkildsen are both vertical shaft compressors, and Torkildsen increases the capacity of the compressor with counter rotating shafts and impellers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alter the motor, shaft and impeller structure of Kjellnes et al. as taught by Torkildsen to have counter rotating shafts and impeller sections, for the purpose of increasing the pumping capacity. 

Claim(s) 12, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0119737 A (Kjellnes et al. hereinafter)  as applied to claim 10 above, and further in view of United States Patent Application Publication No. 2013/0028731 A1 (Mimura et al. hereinafter).
Kjellnes et al. appear to show in FIG. 4 the pivot connecters 130-138 coupled to the middle of each bearing pad 120-128 and therefore not coupled at offset distances.
Mimura et al. teach the spacing of pivot connectors 51, 52 at different offsets from the respective edges of the bearing pads for the purpose of preventing unstable vibrations (see paragraph 0050).
Because Kjellnes et al. have a resultant radial load applied to the shaft from  the use of the magnetic means, and Mimura et al. teach pivot connectors spaced differently on each side of the direction of the radial load (gravity) for preventing unstable vibrations, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the pivot connectors of Kjellnes et al. as taught in Mimura et al. for the purpose of preventing unstable vibrations when the shaft rotates.
For claim 14, each of the bearing pads of Kjellnes et al. (FIG. 4) and Mimura et al. (FIG. 1) are equally spaced about the shaft.  
For claim 24, the third pivot connector 56 may be at a same distance as the first pivot connector 52 (see Mimura et al. paragraph 0034, last sentence and FIG. 1).

Claim(s) 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0119737 A (Kjellnes et al. hereinafter) in view of United  States Patent Application Publication No. 2017/0130730 A1 (Torkildsen hereinafter).
For claim 15, Kjellnes et al. teach a compressor having a vertical shaft 110 configured to rotate about a central axis 300, wherein the vertical shaft 110 is oriented such that the gravitational force is substantially parallel to the vertical shaft 110 (see Abstract); a first impeller section  308 coupled to the vertical shaft 110 and configured to rotate in a first direction; a bearing system 122, 126, 330 configured to load the vertical shaft 110.
Kjellnes et al. appears to only show one shaft and not a second vertical shaft with a corresponding impeller section, rotating in a direction opposite than the first direction.  
Torkildsen is another example of a similar vertical shaft compressor.  To increase pumping capacity, two motors 240, 250 are used along with corresponding shafts 244, 254 and impellers sections 342, 352.   See paragraph 0032.
Because Kjellnes et al. and Torkildsen are both vertical shaft compressors, and Torkildsen increases the capacity of the compressor with counter rotating shafts and impellers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alter the motor, shaft and impeller structure of Kjellnes et al. as taught by Torkildsen to have counter rotating shafts and impeller sections, for the purpose of increasing the pumping capacity. 

For claim 17, the Kjellnes et al. bearing system has a plurality of bearing pads (FIG. 1) coupling to a stator with pivot connectors 130-138, and wherein the plurality of bearing pads are configured to direct a force created by rotation of the shaft 110 to load the first vertical shaft 110.  Note, the collective disclosure of Kjellnes et al. with the magnetic means will result in the bearing  pads at least partly directing a force created by the rotation of the shaft, to load the shaft. 

Claim(s) 18-20 and 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellnes et al. in view of Torkildsen as applied to claim 17 above, and further in view of United States Patent No. 6,739,756 (Miller hereinafter).
Kjellnes et al. in view of Torkildsen do not tune the bearing pads.
Miller teaches In FIG. 2B and in column 13, lines 16-32, a vertical shaft (col. 15, lines 1-5) surrounded by bearing pads.  To reduce an elliptical orbit of the shaft, the pads are tuned to produce a radial load on the shaft.  
For claim 18, Miller shows in at least FIG. 2B three bearing pads 2142, 2144, 2127, a distance between two of the bearing pads 2142, 2144 different than a distance between a second bearing pad 2144 and the third bearing pad 2127.
For claim 19, Miller teaches in at least FIG. 2B pivot connectors for the bearing pads 2127, 2140, 2100 offset from the edges thereof by a distance different than that between the bearing pads 2142, 2144 and their respective pivot connectors.
For claim 20, Miller teach in FIG. 2B the bearing pads 2142, 2140 having different shapes.
For claim 22, Miller teach in FIG. 4 a hole 160 in the bearing pad 156 for the purpose of improving the floating performance of the bearing pad (see at least column 15, line 46 to column 16, line 13).  
For claim 23, Miller show the bearings pads in FIG. 2B being equally spaced about the vertical.  

Because Kjellnes et al. and Torkildsen teach a vertical axis shaft surrounded by pad bearings, and Miller teach to tune pad bearings to reduce the elliptical orbit of the shaft, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape or spacing of the Kjellnes et al. and Torkildsen bearing pads as shown in Miller et al. for the purpose of tuning the bearing pads to provide a radial load to the shaft and reduce the elliptical orbit of the rotating shaft.  And further adding a hole in the bearing pad(s) would be obvious to a person having ordinary skill in the art at the time of the invention as shown by Miller for the purpose of improving the floating performance of the bearing pad.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United  States Patent Application Publication No. 2017/0130730 A1 (Torkildsen hereinafter) in view of United States Patent Application Publication No. 2018/0119737 A (Kjellnes et al. hereinafter).
For claim 15, Torkildsen teach a contra-rotating compressor, comprising: a first vertical shaft 244 configured to rotate about a first central axis 300 of the first vertical shaft, wherein the first vertical shaft 244 is oriented such that the gravitational force is substantially parallel to the first vertical shaft; a first impeller section 340, 342 coupled to the first vertical shaft 244 and configured to rotate in a first direction 312; a second vertical shaft 254 configured to rotate about a second central axis 300 of the second vertical shaft 254, wherein the second vertical shaft is unpreloaded and oriented such that the gravitational force is substantially parallel to the second vertical shaft; a second impeller section 350, 352 configured to rotate in a second direction 314 that is opposite the first direction 312, wherein the first and second impeller sections 340, 342, 350, 352 are axially aligned.  See at least FIG. 3.
Torkildsen teach may not teach a bearing system configured to load the first vertical shaft and/or the second vertical shaft.
Kjellnes et al. teach a compressor having a vertical shaft 110 configured to rotate about a central axis 300, wherein the vertical shaft 110 is oriented such that the gravitational force is substantially parallel to the vertical shaft 110 (see Abstract); a first impeller section  308 coupled to the vertical shaft 110 and configured to rotate in a first direction; a bearing system 122, 126, 330 configured to load the vertical shaft 110 for the purpose of reducing instabilities of the rotating shaft [0019-0020].
Because Torkildsen and Kjellnes et al. are both vertical axis compressors or pumps, and Kjellnes et al. specifically teach to reduce the instabilities in a vertical rotating shaft with a bearing system configured to load the shaft, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor or pump of Torkildsen based on the teaching of Kjellnes et al. to have a preload induced by the bearing system for the purpose of reducing shaft instabilities during operation of the pump or compressor.  

For claim 17, the Kjellnes et al. bearing system has a plurality of bearing pads (FIG. 1) coupling to a stator with pivot connectors 130-138, and wherein the plurality of bearing pads are configured to direct a force created by rotation of the shaft 110 to load the first vertical shaft 110.  Note, the collective disclosure of Kjellnes et al. with the magnetic means will result in the bearing  pads at least partly directing a force created by the rotation of the shaft, to load the shaft. 

Claim(s) 18-20 and 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkildsen in view of Kjellnes et al. as applied to claim 17 above, and further in view of United States Patent No. 6,739,756 (Miller hereinafter).
Torkildsen in view of Kjellnes et al. do not tune the bearing pads.
Miller teaches In FIG. 2B and in column 13, lines 16-32, a vertical shaft (col. 15, lines 1-5) surrounded by bearing pads.  To reduce an elliptical orbit of the shaft, the pads are tuned to produce a radial load on the shaft.  
For claim 18, Miller shows in at least FIG. 2B three bearing pads 2142, 2144, 2127, a distance between two of the bearing pads 2142, 2144 different than a distance between a second bearing pad 2144 and the third bearing pad 2127.
For claim 19, Miller teaches in at least FIG. 2B pivot connectors for the bearing pads 2127, 2140, 2100 offset from the edges thereof by a distance different than that between the bearing pads 2142, 2144 and their respective pivot connectors.
For claim 20, Miller teach in FIG. 2B the bearing pads 2142, 2140 having different shapes.
For claim 22, Miller teach in FIG. 4 a hole 160 in the bearing pad 156 for the purpose of improving the floating performance of the bearing pad (see at least column 15, line 46 to column 16, line 13).  
For claim 23, Miller show the bearings pads in FIG. 2B being equally spaced about the vertical.  

Because Torkildsen and Kjellnes et al. teach a vertical axis shaft surrounded by pad bearings, and Miller teach to tune pad bearings to reduce the elliptical orbit of the shaft, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape or spacing of the Torkildsen and Kjellnes et al. bearing pads as shown in Miller et al. for the purpose of tuning the bearing pads to provide a radial load to the shaft and reduce the elliptical orbit of the rotating shaft.  And further adding a hole in the bearing pad(s) would be obvious to a person having ordinary skill in the art at the time of the invention as shown by Miller for the purpose of improving the floating performance of the bearing pad.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellnes et al. as applied to claim 10 above, and further in view of United States Patent No. 6,739,756 (Miller hereinafter).
Kjellnes et al. in view of do not appear to teach an aperture in at least one of the bearing pads.
For claim 21, Miller teach in FIG. 4 a hole 160 in the bearing pad 156 for the purpose of improving the floating performance of the bearing pad (see at least column 15, line 46 to column 16, line 13).  
It would have been obvious  to a person having ordinary skill in the art at the time of the invention to add a hole in at least one of the Kjellnes et al.’s bearing pad as shown by Miller for the purpose of improving the floating performance of the bearing pad.

Claim(s) 25, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0119737 A (Kjellnes et al. hereinafter)  as applied to claim 10 above, and further in view of United States Patent Application Publication No. 2013/0028731 A1 (Mimura et al. hereinafter).
Kjellnes et al. may not teach a fourth bearing pad having the relative arrangement constraints of claim 25.

 Mimura et al.  however show similarly sized bearing pads as in FIG. 3 for example, where a first bearing pad 31 and a second bearing pad 32 are offset from each other by a first distance, the second bearing pad 32 and the third bearing pad 34 offset from each other by a second distance, the second distance being different from the first distance.  Additionally, a fourth bearing pad 36 is offset from the first bearing pad  31 by a third distance equal to the first distance, and the fourth bearing pad  36 is offset from the third bearing pad 34 by a fourth distance equal to the second distance.  The third bearing pad 34 is spaced away from the first 31, second 32, and fourth 36 bearing pads, and the first 31, second 32 and fourth 36  bearing pads are spaced in close proximity to each other.  Finally, the first 31, second 32 and fourth 36  bearing pads are configured to direct the force of the fluid to load the first vertical shaft in a direction toward the third bearing pad 34. See FIG 3.
Because Kjellnes et al. use a magnet to radially load a shaft surrounded by tilt bearings, and Mimura et al. use a particular arrangement of bearing pads with respect to the force exerted by the shaft to provide stability to the rotating shaft, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing pads of Kjellnes et al. as taught by Mimura et al.  for the purpose of stabilizing the radially loaded rotating shaft.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799